 
EXHIBIT 10.1

 
ACQUISITION AGREEMENT




 
This Acquisition Agreement ("Agreement") made on this 19th day of April, 2010,
by and among Infrared Systems International, a public corporation organized
under the laws of Nevada (the "Company" or "Buyer"), with its principal place of
business at 4550 NW Newberry Hill Road, Suite 202, Silverdale, Washington 98383,
and Focus Systems, Inc. ("ACQUIRED COMPANY"), a corporation organized under the
laws of Washington State, with its principal place of business at 4550 NW
Newberry Hill Road, Suite 202, Silverdale, Washington 98383, and Propalms, Inc.
("Seller"), an individual/corporation with an address of Unit 4, Park Farm
Courtyard, Easthorpe, Malton, North Yorkshire Y017 6QX United Kingdom.


 
Background


 
The Company and ACQUIRED COMPANY desire to enter into a transaction whereby the
Company acquires 100% of the shares of ACQUIRED COMPANY, in exchange for Two
Million Two Hundred and Eighty Thousand ($2,280,000) Dollars, to be paid in the
form of a combination of the Company's Common and Preferred A Shares to Seller
(the "Stock").




 
Terms of Agreement


 
In consideration of the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:
 
ARTICLE I ACQUISITION TERMS
 
1.01  Acquisition. The Company will acquire 100% of the shares of ACQUIRED
COMPANY and all preexisting assets as specified in Exhibit A and with all
preexisting liabilities, provided such liabilities have been disclosed on the
attached Exhibit A. In the event Company should be notified of a preexisting
liability which has not been disclosed on Exhibit A, and which was not already
known by William Wright as President of ACQUIRED COMPANY, then Seller shall
remain liable for such preexisting liability.
 
1.02  Compensation. In exchange, Seller shall receive Two Million Two Hundred
and Eighty Thousand ($2,280,000) Dollars, to be paid in the form of three
Million (3,000,000) restricted common shares of the Company valued at $0.51 per
share, plus Seven Hundred and Fifty Thousand (750,000) of the Company's
Preferred A shares valued at $ 1.00 per share, upon the Closing. In addition,
the Seller will have an option to purchase an additional Two Hundred and Fifty
Thousand (250,000) Preferred shares in the Company at a 50% discount, for up to
two years from the execution of this agreement.
 
1.03  Seller Investment in Buyer. As a part of this Agreement, Seller has agreed
to provide an investment in Buyer's company ("Investment Pledge") in the amount
of $250,000 within 120 days of Closing, the timing of which may be reset by
mutual consent of the Seller and Buyer. The Investment Pledge is an integral
part of the transaction and if it is not made within one year of Closing, Seller
shall, as liquidated damages, return two (2) Preferred Shares of Buyer, for
every dollar not invested, up to the 500,000 Preferred shares received by the
Company at Closing.
 
 
 
Page 1 of 11

--------------------------------------------------------------------------------

 
 
 
1.04   Closing. The Closing of this transaction will take place on or before
April 30,2010, under the terms described in Article IV of this Agreement, unless
mutually extended by the parties and shall be subject to a thirty day due
diligence period.


1.05   Post-Closing Operations. After the Closing, ACQUIRED COMPANY will be a
wholly-owned subsidiary of the Company subject to the terms and conditions
outlined in this Agreement. ACQUIRED COMPANY shall be responsible to report to
the Company all financial matters and newsworthy events as they materialize, as
Seller recognizes Company is a publicly traded company and has certain material
obligations of disclosure pursuant to state and federal laws, statutes and
regulations.








 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY/BUYER
 
The Company/BUYER represents and warrants to ACQUIRED COMPANY and Seller the
following:
 
2.01  Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada and has all
necessary corporate powers to own properties and carry on its business. All
actions taken by the incorporators, Directors and/or shareholders of Company
have been valid and in accordance with all applicable laws.
 
2.02  Capital. The authorized capital stock of Company consists of 50,000,000
shares of Common Stock, of which approximately 12,724,496 shares are issued and
outstanding and 50,000,000 shares of Preferred Stock, of which zero shares are
issued and outstanding. The Preferred A shares shall be convertible into common
stock of the Company at a 20% discount to market, shall carry no voting rights
until converted and the holder shall not be permitted to convert any amount
that, after conversion, would cause the holder to hold greater than 10% of the
issued and outstanding common stock of the Company. All outstanding shares are
fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement. At the Closing, there may be outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating the Company to issue or transfer from treasury any additional shares
of its capital stock. None of the outstanding shares of the Company arc subject
to any stock restriction agreements.
 
2.03  Financial Statements. The unaudited balance sheet as of December 31,2009
and the related statements of income and retained earnings for the periods then
ended fairly present the financial position of the Company as of the dates of
the balance sheets included in the financial statements, and the results of its
operations for the period indicated.
 
2.04  Tax Returns. Within the times, and in the manner prescribed by law, the
Company has filed all federal, state, and local tax returns required by law. The
Company has paid, or will pay by the Closing, all taxes, assessments, and
penalties due and payable. There are no present disputes as to taxes of any
nature payable by the Company as of the Closing, and there shall be no taxes of
any kind, due or owing.
 
2.05  Ability to Carry Out Obligations. Company has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by the Company and the performance by
the Company of its obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required or
(c) an event that would result in the creation or imposition of any lien,
charge, or encumbrance on any asset of Company or upon the Shares.
 
 
 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
2.06  Full Disclosure. None of the representations and warranties made in this
Agreement by the Company, or on its behalf, contains or will contain any untrue
statement of a material fact or omit any material fact the omission of which
would be misleading.
 
2.07  Compliance with Laws. The Company has complied with all, and is not in
violation of any, federal, state, or local statute, law, or regulation. The
Company has complied with all federal and state securities laws in connection
with the offer, sale and distribution of its securities.
 
2.08   Litigation. The Company is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding or pending governmental
investigation. To the best of Company's knowledge, there is no basis for any
such action or proceeding, and no such action or proceeding is threatened
against the Company. The Company is not subject to, or in default with respect
to any order, writ, injunction, or decree of any federal, state, local, or
foreign court, department, agency, or instrumentality.
 
2.09  Conduct of Business. Prior to the Closing, the Company shall not (i) amend
its Certificate of Incorporation or Bylaws, other than to restructure the
Company for this acquisition, (ii) declare dividends or redeem or sell stock or
other securities, except as part of completing this transaction, (iii) incur any
liabilities, (iv) acquire any assets, enter into any contract, or guarantee
obligations of any third party, or (v) enter into any other transaction, which
is outside the bounds of its customary and ordinary operations.
2.10  Exempt Transaction. Buyer understands that the offering and sale of the
Stock is intended to be exempt from registration under the Act and exempt from
registration or qualification under any state law.
 
2.11  Authority. Buyer represents that it has full power and authority to enter
into this Agreement. This Agreement has been duly and validly executed and
delivered by Buyer, and upon the execution and delivery by Seller of this
Agreement and the performance by Seller of its obligations herein, will
constitute, a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforcement may be limited by
bankruptcy or insolvency laws or other laws affecting enforcement of creditors'
rights or by general principles of equity.
 
2.12  Investment Purpose. The Stock to be purchased by Buyer hereunder will be
acquired for investment for Buyer's own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof, and Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same.
 
2.13  Due Diligence. Buyer has conducted his own due diligence with respect to
ACQUIRED COMPANY and its liabilities and believes it has enough information upon
which to base an investment decision in the Stock. Buyer acknowledges that
Seller has made no representations with respect to the existence or
non-existence of liabilities in the Company.
 
2.14  Investment Experience. The Buyer understands that the purchase of the
Stock involves substantial risk. The Buyer (a) has experience as a Buyer in
securities of companies in the development stage and acknowledges that he can
bear the economic risk of Buyer's investment in the Stock and (b) has such
knowledge and experience in financial, tax, and business matters so as to enable
Buyer to evaluate the merits and risks of an investment in the Stock, to protect
Buyer's own interests in connection with the investment, and to make an informed
investment decision with respect thereto.
 
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
2.15  No Oral Representations.                                         No oral
or written representations have been made other than as stated, or in addition
to those stated, in this Agreement, and Buyer is not relying on any oral
statements made by Seller, or any of Seller's representatives or affiliates, in
purchasing the Stock.
 
2.16  Restricted Securities. Buyer understands that the Stock is characterized
as "restricted securities" under the Act inasmuch as they were acquired from the
Seller in a transaction not involving a public offering and that under the Act,
and applicable regulations thereunder.
 
2.17  Opinion Necessary. Buyer acknowledges that if any transfer of the Stock is
proposed to be made in reliance upon an exemption under the Act, the Company may
require an opinion of counsel satisfactory to the Company that such transfer may
be made pursuant to an applicable exemption under the Act. Buyer acknowledges
that a restrictive legend appears on the Stock and must remain on the Stock
until such time as it may be removed under the Act.
 
 
2.18    Truth of Representations. All of these representations shall be true as
of the Closing and shall survive the Closing for a period of one year.


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACQUIRED COMPANY and SELLER
 
ACQUIRED COMPANY and SELLER represents and warrants to the Company the
following:
 
3.01  Organization. ACQUIRED COMPANY is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Washington and has
all necessary corporate powers to own properties and carry on its business. All
actions taken by the incorporators, directors and/or shareholders of ACQUIRED
COMPANY have been valid and in accordance with all applicable laws.
 
3.02  Capital. The authorized capital stock of ACQUIRED COMPANY consists of
1,000,000 Shares of Common stock, of which 500,000 are issued and outstanding
and 5,000 Shares of Preferred stock, of which 210 shares are issued and
outstanding (collectively the "Acquired Company Shares"). All outstanding shares
are fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement. At the Closing, there may be outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating ACQUIRED COMPANY to issue or transfer from treasury any additional
shares of its capital stock. None of the outstanding shares of ACQUIRED COMPANY
arc subject to any stock restriction agreements.
 
3.03  Financial Statements. The unaudited balance sheet of as of December 31,
2009 and the related statements of income and retained earnings for the period
then ended fairly present the financial position of ACQUIRED COMPANY as of the
date of the balance sheet included in the financial statements, and the results
of its operations for the period indicated.
 
3.04  Tax Returns. Within the times and in the manner prescribed by law,
ACQUIRED COMPANY has filed all federal, state, and local tax returns required by
law. ACQUIRED COMPANY has paid, or will pay by the Closing, all taxes,
assessments, and penalties due and payable. There are no present disputes as to
taxes of any nature payable by ACQUIRED COMPANY as of the Closing, and there
shall be no taxes of any kind due or owing.
 
3.05  Ability to Carry Out Obligations. ACQUIRED COMPANY has the right, power,
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this
 
 
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
Agreement by ACQUIRED COMPANY and the performance by ACQUIRED COMPANY of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which ACQUIRED COMPANY
is a party or by which they may be bound, nor will any consents or
authorizations of any party other than those hereto be required or (c) an event
that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of ACQUIRED COMPANY or upon the Shares.


 
3.06    Full Disclosure. None of the representations and warranties made in this
Agreement by ACQUIRED COMPANY, or on behalf of ACQUIRED COMPANY, contains or
will contain any untrue statement of a material fact or omit any material fact
the omission of which would be misleading.


 
3.07    Compliance with Laws. ACQUIRED COMPANY has complied with all, and is not
in violation of any, federal, state, or local statute, law, or regulation.
ACQUIRED COMPANY has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities. The ACQUIRED
COMPANY will not be in violation of any term of the ACQUIRED COMPANY'S Articles
or Bylaws, nor will the ACQUIRED COMPANY be in violation of or in default in any
material respect under the terms of any mortgage, indenture, contract,
agreement, instrument, judgment, or decree, the violation of which would have a
material adverse effect on the ACQUIRED COMPANY as a whole, and to the knowledge
of the ACQUIRED COMPANY, is not in violation of which would have a material
adverse effect of the ACQUIRED COMPANY. The execution, delivery and performance
of and compliance with this Agreement and the issuance and sale of the Shares
will not (a) result in any such violation, or (b) be in conflict with or
constitute a default under any such term, or (c) result in the creation of any
mortgage, pledge, lien, encumbrance or change upon any of the properties or
assets of the ACQUIRED COMPANY pursuant to any such term
 
3.08  Title to Stock. Seller is the sole record and beneficial owner of the
Acquired Company Shares and has sole dispositive authority with respect to the
Stock. Seller has not granted any person a proxy with respect to the Acquired
Company Shares that has not expired or been validly withdrawn. The sale and
delivery of the Acquired Company Shares to Buyer pursuant to this Agreement will
vest in Buyer legal and valid title to the Acquired Company Shares, free and
clear of all liens, security interests, adverse claims or other encumbrances of
any character whatsoever ("Encumbrances") (other than Encumbrances created by
Buyer and restrictions on re-sales of the Acquired Company Shares under
applicable securities laws).
 
3.09  Organization and Standing. ACQUIRED COMPANY is and will at the time of
Closing be a corporation duly organized, validly existing, and in good standing
under the laws of the State of Washington and will have all requisite corporate
power and authority to carry on its business as proposed to be conducted.
 
3.10  Litigation. ACQUIRED COMPANY is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of ACQUIRED COMPANY'S knowledge, there
is no basis for any such action or proceeding, and no such action or proceeding
is threatened against ACQUIRED COMPANY. ACQUIRED COMPANY is not subject to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.
 
3.11  Conduct of Business. Prior to the Closing, ACQUIRED COMPANY shall not (i)
amend its Certificate of Incorporation or Bylaws, (ii) declare dividends or
redeem or sell stock or other securities, except as part of completing this
transaction, (iii) incur any liabilities, (iv) acquire any assets, enter into
any contract, or guarantee obligations of any third party, or (v) enter into any
other transaction without notification in writing to the Company.
 
 
 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
3-12    Truth of Representations, All of these representations shall be true as
of the Closing and shall survive the Closing for a period of one year.


 
ARTICLE IV THE CLOSING
 
4.01  Closing. The Closing of this transaction will occur when all of the
documents and consideration described below have been delivered to each party.
Unless the Closing of this transaction takes place by April 30, 2010, or such
other date mutually agreed to, either part)' may terminate this Agreement.
 
4.02  Conditions to Closing. The obligations of the Buyer to purchase the Shares
at the Closing are subject to the fulfillment to its satisfaction, on or prior
to the Closing, of the following conditions, any of which may be waived in
accordance with the provisions of subsection 14 hereof.


 
a.           Representations and Warranties Correct; Performance of Obligations.
The representations and warranties made by the ACQUIRED COMPANY and Seller in
Section 3 hereof shall be true and correct when made and at the Closing. The
ACQUIRED COMPANY'S business and assets shall not have been adversely affected in
any material way prior to the Closing. The ACQUIRED COMPANY shall have performed
in all material respects all obligations and conditions herein required to be
performed or observed by it on or prior to the Closing.


 
b.           Consents and Waivers. The ACQUIRED COMPANY shall have obtained in a
timely fashion and all consents, permits and waivers necessary or appropriate
for consummation of the transactions contemplated by this Agreement.
 
4.02     Documents to be Delivered at Closing. The following documents, in form
reasonably acceptable to the parties, shall be delivered:


 
4.02.1            Document to be Delivered by Company:
 
(i)          Certificate of Incorporation, as amended;
(ii)         Bylaws, as amended; and
(iii)        Board Resolutions approving this transaction.
(iv)        3Million Restricted Common Shares to Seller
(v)         750,000 Preferred Shares to Seller




4.02.2           Document to be Delivered by ACQUIRED COMPANY and Seller:
 
(vi)         Certificate of Incorporation, as amended;
(vii)         Bylaws, as amended; and
(viii)        Board Resolutions approving this transaction.






ARTICLE V
 
 
 
Page 6 of 11

--------------------------------------------------------------------------------

 
 
REMEDIES
 
5.01  Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in New York in accordance with the Rules of the American
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.
 
5.02  Payment Default Clause. Failure or delay to complete any payment or
exchange within thirty (30) days of the closing of this definitive Agreement, as
described in Article 1.02 of this Agreement, shall result in the termination of
this Agreement. Upon such termination, all shares exchanged will be returned to
the original parties, where each party will bear its own cost in reversion.
 
5.03  Other Remedies. The forgoing indemnification provision is in addition to,
and not derogation of, any statutory, equitable or common law remedy any party
may have for breach of representation, warranty, covenant or agreement.


 
ARTICLE VI MISCELLANEOUS
 
6.01  Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.
 
6.02  No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.
 
6.03  Non Waiver. Except as otherwise expressly provided herein, no waiver of
any covenant, condition, or provision of this Agreement shall be deemed to have
been made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.
 
6.04  Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contains the entire Agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings, whether
written or oral.
 
6.05  Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties as originals.
 
6.06  Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if faxed to and then mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:
 
 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
       IF TO ACQUIRED COMPANY:
 
       Bill Wright
       Infrared Systems Internationa
       4550 NW Newberry Hill Road. Suite 202. Silverdale. Washington 98383
       Facsimile: 360-692-2798


 
IF TO COMPANY:
 
To the Address specified above attn: Bill Wright


 
IF TO SELLER: Propalms. Inc.
 
Unit 4
Park Farm Courtyard
Easthorpe Mallon
North Yorkshire Y017 6QX
United Kingdom
Facsimile: +44 (0)1653 693040
 
6.07  Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.
 
6.08  Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it. shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.
 
6.09  Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
6.10  Counterpart Signatures. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart, hi the event that any signature is
delivered by facsimile transmission, such signature shall create a v alid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
6.11  Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision, which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
 
 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
6.12  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and cither retroactively or prospectively), only with the
written consent of Seller and the Buyer. No delay or omission to exercise any
right, power, or remedy accruing to Buyer, upon any breach, default or
noncompliance of Seller under this Agreement shall impair any such right, power,
or remedy, nor shall it be construed to be a waiver of any such breach, default
or noncompliance, or any acquiescence therein, or of any similar breach, default
or noncompliance thereafter occurring. All remedies, either under this
Agreement, by law, or otherwise afforded to Buyer, shall be cumulative and not
alternative.
 
6.13  Further Assurances. From and after the date of this Agreement, upon the
request of the Buyer or Seller, Buyer and Seller shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.
 
6.14  Finder's Fees and Other Fees.
 
a.           The ACQUIRED COMPANY (i) represents and warrants that it has
retained no finder or broker in connection with the transactions contemplated by
this Agreement, and (ii) hereby agrees to indemnify and to hold Buyer harmless
from and against any liability for commission or compensation in the nature of a
finder's fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which the
ACQUIRED COMPANY, or any of its employees or representatives, is responsible.
 
b.           The Buyer (i) represents and warrants that the Buyer has retained
no finder or broker in connection with the transactions contemplated by the
Agreement, and (ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY
harmless from and against any liability for any commission or compensation in
the nature of a finder's fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or assessed liability)
for which such Buyer is responsible.


 
c.           The Seller (i) represents and warrants that the Seller has retained
no finder or broker in connection with the transactions contemplated by the
Agreement, and (ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY
harmless from and against any liability for any commission or compensation in
the nature of a finder's fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or assessed liability)
for which such Seller is responsible.


 
6.15           Attorney's. All parties acknowledge and agree that: (a) the
parties are executing this Agreement voluntarily and without any duress or undue
influence; (b) the parties have carefully read this Agreement and have asked any
questions needed to understand the terms, consequences, and binding effect of
this Agreement and fully understand them; and (c) the parties have sought the
advice of an attorney of their respective choice if so desired prior to signing
this Agreement.
 


 
Page 9 of 11

--------------------------------------------------------------------------------

 
 
In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written;


 
Signatures: Propalms. Inc.


 
  /s/ ROBERT ZYSBLAT
     
Robert Zysblal. CEO
Infrared Systems International


 
William M Wright. CEO Focus Systems. Inc.




 
William M. Wright. President
 
 

 
 
Page 10 of 11

--------------------------------------------------------------------------------

 


 
In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.


 
Signatures: Propalms, Inc.




 
Robert Zysblat, CEO
 


/s/ WILLIAM M. WRIGHT
Infrared Systems International
William M. Wright, CEO
 
Focus Systems, Inc.
 
 
/s/ WILLIAM M. WRIGHT
William M. Wright, President






 


 
Page 11 of 11

--------------------------------------------------------------------------------

 



 
EXHIBIT A


 
ASSETS


 
All equipment consisting of servers, computers, routers, phones, peripherals,
and furniture located at Silverdale, Washington Data Center, Tacoma, Washington
Data Center, and Silverdale, Washington office.
 
Websites and domains, including focussystems.net, focus-sys.com,
focusconnex.com, focusconnex.net, focusconnex.biz.


 
Existing phone numbers, bank accounts, and customer lists.
All other assets, accounts receivable, and cash identified on 4/19/2010 Balance
Sheet.
LIABILITIES
 
All liabilities identified on 4/19/2010 Balance Sheet.

Page  of I
 
Page 1 of 1

--------------------------------------------------------------------------------

 
